Name: Council Regulation (EEC) No 2064/92 of 30 June 1992 amending Regulation (EEC) No 762/89 introducing a specific measure for certain grain legumes
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 /47 COUNCIL REGULATION (EEC) No 2064 / 92 of 30 June 1992 amending Regulation (EEC) No 762 / 89 introducing a specific measure for certain grain legumes 1978 on the common organization of the market in dried fodder ( 5 ), HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC ) No 762 / 89 , ' 1992/ 93' is hereby replaced by '1995 / 96'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 762 / 89 ( 4 ) introduced a specific measure for certain grain legumes ; whereas that Regulation expires on 30 June 1993 ; Whereas the maintenance of crops of grain legumes such as lentils , chick-peas and vetches is in the Community economic interest ; whereas , therefore , the specific measure in their favour should be extended to 30 June 1996 ; Whereas it is opportune to lay down the detailed rules for implementation in accordance with the procedure laid down in Article 12 in Regulation (EEC) No 1117 / 78 of 22 May Article 2 In Article 4 , the first sentence of Regulation (EEC) No 762 / 89 shall be replaced by the following : 'The Commission shall adopt the implementing Regulation in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1117 / 78 .'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (&gt;) OJ No C 303 , 22 . 11 . 1991 . ( 2 ) OJ No C 125 , 18 . 5 . 1992 . ( 3 ) OJ No C 98 , 21 . 4 . 1992 . ( 4 ) OJ No L 80 , 23 . 3 . 1989 , p. 76 . ( 5 ) OJ No L 142 , 30 . 5 . 1978 , p. 2 . Last amended by Regulation (EEC ) No 2275 / 89 (OJ No L 218 , 28 . 7 . 1989 , p. 1 ).